Exhibit 10.1
EXECUTION VERSION
EMPLOYMENT AGREEMENT
(Peter Masanotti)
     EMPLOYMENT AGREEMENT (the “Agreement”) dated September 3, 2008 by and
between MedQuist, Inc. (the “Company”) and Peter Masanotti (the “Executive”).
     The Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment;
     Executive desires to accept such employment and enter into such an
agreement;
     In consideration of the premises and mutual covenants herein and for other
good and valuable consideration, the parties agree as follows:
     1. Term of Employment. Subject to the provisions of Section 8 of this
Agreement, Executive shall be employed by the Company for a period commencing on
September 16, 2008 (the “Commencement Date”) and ending on December 31, 2011
(the “Employment Term”) on the terms and subject to the conditions set forth in
this Agreement; provided, however, that commencing with December 31, 2011 and on
each December 31st thereafter (each an “Extension Date”), the Employment Term
shall be automatically extended for an additional one-year period, unless the
Company or Executive provides the other party hereto 60 days prior written
notice before the next Extension Date that the Employment Term shall not be so
extended.
     2. Position.
               a. During the Employment Term, Executive shall serve as the
Company’s Chief Executive Officer (“CEO”). In such position, Executive shall
have such duties and authority as are customarily performed and held by chief
executive officers of like-sized companies, together with such duties and
authorities as shall be determined from time to time by the Board of Directors
of the Company (the “Board”). If requested, Executive shall also serve as a
member of the Board without additional compensation. Notwithstanding the
foregoing, in the event that during the Employment Term, the Company materially
expands its business or business operations through a merger, consolidation,
business combination, or similar transaction (the Company’s business thereafter,
the “Combined Enterprise”), the Company may reassign Executive to serve as the
President or in another capacity as the most senior executive of a division of
such Combined Enterprise (the “Division”); provided that such Division includes
substantially all of the material business operations of the Company as in
effect as of the Commencement Date; and provided further that following any such
transaction, (i) CBaySystems Holdings Limited continues to own a direct or
indirect majority interest in the Company and (ii) SAC PEI CB Investment, L.P.
remains obligated to file a Schedule 13D pursuant to the Securities Exchange Act
of 1934, as amended, or any successor thereto, in respect of its beneficial
ownership interest in the Company.

 



--------------------------------------------------------------------------------



 



2
               b. During the Employment Term, Executive will devote Executive’s
full business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive from serving on the board of directors of Advanced Health Media and,
subject to the prior approval of the Board, from accepting appointment to or
continuing to serve on any board of directors or trustees of any business
corporation or any charitable organization; provided in each case, and in the
aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 9.
     3. Base Salary. During the Employment Term, the Company shall pay Executive
a base salary at the annual rate of $500,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”
     4. Bonuses.
               a. Annual Bonus. With respect to each full fiscal year during the
Employment Term commencing with fiscal year 2009, Executive shall be eligible to
earn an annual bonus award (an “Annual Bonus”) of up to one-hundred and forty
percent (140%) of Executive’s Base Salary (the “Target”) based upon the
achievement of target performance objectives established by the Board within the
first three months of each fiscal year during the Employment Term. The Annual
Bonus, if any, shall be paid to Executive during the calendar year immediately
following the year in which it is earned, as soon as practicable after the
Company receives its audited financial statements with respect to the year in
which the bonus was earned.
               b. Sign-on Bonus. Executive shall be entitled to a sign-on bonus
in an amount of $800,000 (the “Sign-on Bonus”), which amount shall be paid by
the Company on or prior to February 1, 2009, subject to Executive’s continued
employment with the Company through such date. Notwithstanding the foregoing, in
the event that Executive is entitled to receive a bonus payment in respect of
any portion of the 2008 fiscal year from Executive’s prior employer (a “Prior
Employer Bonus”), the Sign-on Bonus shall be reduced (but not below zero) by an
amount equal to the excess (if any) that Executive receives of the Prior
Employer Bonus over $200,000. In addition, in the event that Executive’s
employment is terminated by the Company with Cause or by the Executive without
Good Reason (both as hereinafter defined) prior to the third anniversary of the
Commencement Date, Executive shall be required to pay back a pro-rata portion of
the Sign-on Bonus to the Company within 30 days after such termination, which
amount will be determined by multiplying the amount of the Sign-on Bonus
received by the Executive (if any) by a fraction, the numerator which is the
number of days from the date of Executive’s termination of employment until the
third anniversary of the Commencement Date and the denominator of which is
1,095.
     5. Equity Arrangements. Within fifteen days of the Commencement Date, the
Company will grant to Executive the right and option (the “Option”) to purchase,
on the terms

 



--------------------------------------------------------------------------------



 



3
and conditions set forth in the MedQuist Inc. 2002 Stock Option Plan (the
“Option Plan”) and the related option award agreement, all or any part of
295,749 common shares (“Company Shares”) of the Company, subject to adjustment
as set forth in the Option Plan.
     6. Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s employee benefit plans as in effect
from time to time (collectively “Employee Benefits”), on the same basis as those
benefits are generally made available to other senior executives of the Company.
During the Employment Term, Executive shall be entitled to twenty days of paid
vacation per calendar year, which number of days shall be pro-rated for any
partial year during the Employment Term.
     7. Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.
     8. Termination. The Employment Term and Executive’s employment hereunder
may be terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 8 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.
               a. By the Company For Cause or By Executive Resignation Without
Good Reason.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined in
Section 8(c)); provided that Executive will be required to give the Company at
least 60 days advance written notice of a resignation without Good Reason.
          (ii) For purposes of this Agreement, “Cause” shall mean
(A) Executive’s failure to substantially perform Executive’s duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 15 days following written notice by the Company to
Executive of such failure, (B) dishonesty in the performance of Executive’s
duties hereunder, (C) Executive’s conviction of, or plea of nolo contendere to a
crime constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any willful act or omission which is demonstrably injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates or (E) Executive’s breach of the provisions of
Sections 9 or 10 of this Agreement.
          (iii) If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns without Good Reason, Executive shall be entitled
to receive:
     (A) the Base Salary through the date of termination;

 



--------------------------------------------------------------------------------



 



4
     (B) any Annual Bonus earned, but unpaid, as of the date of termination for
the immediately preceding fiscal year, paid in accordance with Section 4 (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);
     (C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment; and
     (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company (including, but not limited to,
any equity-based plans sponsored by the Company) (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”).
     Following such termination of Executive’s employment by the Company for
Cause or resignation by Executive without Good Reason, except as set forth in
this Section 8(a)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
               b. Disability or Death.
          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to perform
Executive’s duties (such incapacity is hereinafter referred to as “Disability”).
Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
     (A) the Accrued Rights; and
     (B) a pro rata portion of any Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof in such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise

 



--------------------------------------------------------------------------------



 



5
been payable to Executive pursuant to Section 4 had Executive’s employment not
terminated (the “Pro-Rata Bonus”).
     Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
               c. By the Company Without Cause or Resignation by Executive for
Good Reason.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for Good
Reason.
          (ii) For purposes of this Agreement, “Good Reason” shall mean (A) the
failure of the Company to pay or cause to be paid Executive’s Base Salary or
Annual Bonus, when due hereunder, (B) any reduction in Executive’s Base Salary
or Annual Bonus opportunity hereunder, (C) any substantial and sustained
diminution in Executive’s authority, title, reporting relationship or
responsibilities from those described in Section 2(a) hereof, or (D) the
Company’s material breach of this Agreement; provided that any of the events
described in clauses (A) through (D) of this Section 8(c)(ii) shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the 60th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date. For purposes of this Agreement, Good Reason shall not be deemed to
have occurred by reason of Executive’s reassignment to a position as described
in the last sentence of Section 2(a) hereof.
          (iii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, Executive shall be entitled to receive (commencing within 60 days
following the termination date):
     (A) the Accrued Rights;
     (B) a Pro-Rata Bonus for the year of termination; and
     (C) subject to Executive’s continued compliance with the provisions of
Sections 9 and 10 and to Executive’s execution and delivery of a general release
of claims in favor of the Company and its affiliates in a form prescribed by the
Company within 45 days following the termination date, continued payment of the
Base Salary in accordance with the Company’s normal payroll practices, as in
effect on the date of termination of Executive’s employment, until twelve months
after the date of such termination (the “Salary Continuation Payments”).
     Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 8(c)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement or any other severance or termination
benefit plan sponsored or maintained by the Company.

 



--------------------------------------------------------------------------------



 



6
               d. Expiration of Employment Term.
          (i) Election Not to Extend the Employment Term. In the event either
party elects not to extend the Employment Term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b) or
(c) of this Section 8, Executive’s termination of employment hereunder (whether
or not Executive continues as an employee of the Company thereafter) shall be
deemed to occur on the close of business on the day immediately preceding the
next scheduled Extension Date. In the event that the Executive elects not to
extend the Employment Term, Executive shall be entitled to receive the Accrued
Rights. In the event that the Company elects not to extend the Employment Term,
Executive shall be entitled to receive the Accrued Rights and the Salary
Continuation Payments.
     Following such termination of Executive’s employment hereunder as a result
of either party’s election not to extend the Employment Term, except as set
forth in this Section 8(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
          (ii) Continued Employment Beyond the Expiration of the Employment
Term. Unless the parties otherwise agree in writing, continuation of Executive’s
employment with the Company beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company; provided that the
provisions of Sections 9, 10 and 11 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.
                e. Notice of Termination. Any purported termination of
employment by the Company or by Executive (other than due to Executive’s death)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 12(h) hereof. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
                f. Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates.
     9. Non-Competition.
                a. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:
          (1) During the Employment Term and, for a period of one year following
the date Executive ceases to be employed by the Company (the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in

 



--------------------------------------------------------------------------------



 



7
competition with the Company, the business of any client or prospective client:

  (i)   with whom Executive had personal contact or dealings on behalf of the
Company during the one-year period preceding Executive’s termination of
employment;     (ii)   with whom employees reporting to Executive have had
personal contact or dealings on behalf of the Company during the one year
immediately preceding the Executive’s termination of employment; or     (iii)  
for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive’s termination of employment.

          (2) During the Restricted Period, Executive will not directly or
indirectly:

  (i)   engage in any medical transcription processing services and dictation
business or other business that competes with the business of the Company or its
affiliates (including, without limitation, businesses which the Company or its
affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) in any geographical area where the Company
or its affiliates manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services (a “Competitive Business”);     (ii)
  enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;     (iii)   acquire a financial interest in, or otherwise
become actively involved with, any Competitive Business, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or     (iv)   interfere with, or attempt to interfere
with, business relationships (whether formed before, on or after the date of
this Agreement) between the Company or any of its affiliates, customers,
clients, suppliers or investors.

          (3) Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.
          (4) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

  (i)   solicit or encourage any employee of the Company or its affiliates to
leave

 



--------------------------------------------------------------------------------



 



8



      the employment of the Company or its affiliates; or     (ii)   hire any
such employee who was employed by the Company or its affiliates as of the date
of Executive’s termination of employment with the Company or who left the
employment of the Company or its affiliates coincident with, or within one year
prior to or after, the termination of Executive’s employment with the Company.

          (5) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.
                b. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     10. Confidentiality; Intellectual Property.
                a. Confidentiality.
          (i) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
          (ii) “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate

 



--------------------------------------------------------------------------------



 



9
with any attempts by the Company to obtain a protective order or similar
treatment.
          (iii) Except as required by law, Executive will not disclose to
anyone, other than Executive’s immediate family and legal or financial advisors,
the existence or contents of this Agreement; provided that Executive may
disclose to any prospective future employer the provisions of Sections 9 and 10
of this Agreement provided they agree to maintain the confidentiality of such
terms.
          (iv) Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
                b. Intellectual Property.
          (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.
          (ii) If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
          (iii) Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the

 



--------------------------------------------------------------------------------



 



10
Company) of all Company Works. The records will be available to and remain the
sole property and intellectual property of the Company at all times.
          (iv) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
          (v) Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.
          (vi) The provisions of Section 10 shall survive the termination of
Executive’s employment for any reason.
     11. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. In
addition, in the event of any breach of Section 9 or Section 10, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement (which payments shall be deemed permanently forfeited if it is
established that Executive breached Section 9 or Section 10).
     12. Miscellaneous.
                a. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to conflicts of laws principles thereof.

 



--------------------------------------------------------------------------------



 



11
                b. Entire Agreement/Amendments. This Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
                c. No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
                d. Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.
                e. Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. Subject to
provisions herein, this Agreement may be assigned by the Company to a person or
entity which is an affiliate or a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.
                f. Compliance with IRC Section 409A. Notwithstanding anything
herein to the contrary, (i) if at the time of Executive’s termination of
employment with the Company Executive is a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 12(f);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Section 409A of the
Code, and references herein to Executive’s “termination of employment” shall
refer to Executive’s separation from service with the Company within the meaning
of Section 409A.

 



--------------------------------------------------------------------------------



 



12
To the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
                g. Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
                h. Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:

MedQuist, Inc.
1000 Bishops Gate Blvd., Suite 300
Mount Laurel, NJ 08054-4632

Attention: General Counsel

If to Executive:


     To the most recent address of Executive set forth in the personnel records
of the Company.
                i. Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
                j. Prior Agreements. This Agreement supercedes all prior
agreements and understandings (including verbal agreements) between Executive
and the Company and/or its affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates.
                k. Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement.
                l. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to

 



--------------------------------------------------------------------------------



 



13
be withheld pursuant to any applicable law or regulation.
                m. Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 



--------------------------------------------------------------------------------



 



14
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

          MEDQUIST, INC.   PETER MASANOTTI
 
        /s/ Robert M. Aquilina   /s/ Peter L. Masanotti      
By:
  Robert M. Aquilina   Peter L. Masanotti
Title:
  Chairman    

 